DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 21-36 are allowed.  The following is a statement of reasons for allowance: 

As to claim 21, the prior art of record, taken alone or in combination, fails to disclose or render obvious “determine a matrix correction factor associating the secondary calibration curve with the primary calibration curve, wherein the primary calibration curve has a primary curve slope and the secondary calibration curve has a second curve slope”, in combination with the rest of the limitations of claim 21.

As to claim 26, the prior art of record, taken alone or in combination, fails to disclose or render obvious “determining a matrix correction factor for the secondary calibration curve to associate the secondary calibration curve with the primary calibration curve; and updating the primary calibration curve based on periodic analysis of different concentrations of the chemical species of interest in the first sample matrix by the ICP spectrometry instrument”, in combination with the rest of the limitations of claim 26.

As to claim 30 the prior art of record, taken alone or in combination, fails to disclose or render obvious “generate a secondary calibration curve based on an analysis of different concentrations of the chemical species of interest in a second sample matrix by the ICP spectrometry instrument, and determine a matrix correction factor associating the secondary calibration curve with the primary calibration curve”, in combination with the rest of the limitations of claim 30.
Pertinent Art

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Wang CN 109632769, Guan CN 104406957, Samsoondar CA 2406152, Ketkar US 20030112431, & Bret C. Windom and David W. Hahn, “Journal of Analytical Atomic Spectrometry” December 2009. 
	



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAURICE C SMITH whose telephone number is (571)272-2526. The examiner can normally be reached Monday-Friday 9am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kara Geisel can be reached on (571) 272-2416. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MAURICE C SMITH/Examiner, Art Unit 2877